Title: To John Adams from George Hebb, 27 May 1824
From: Hebb, George
To: Adams, John


				
					Respected Sir.
					City of Baltimore May 27th: 1824.
				
				You may have observed by the Boston Patriot of the 18th: Inst: that Henry V. Somerville Esqr. had been selected, as an Elector as President & Vice-President, friendly to the Election of John Q. Adams Esq, for the District composed of Baltimore County—He called upon me some Days since and requested that I would furnish him with a List of the Most prominent Appointments and Acts of John Quincy Adams Esq. and I commenced with his Appointment as Secretary of Legation to Judge Dana—who was Sent on a Mission to Russia in 1782 and I recapitulated, perhaps, nearly all of the distinguished favour he had received from his Country, including his appointment as Secretary of State, but could not state the precise periods, where made; I believe he received No Appointment during the Presidency of Mr. Jefferson—but I remarked to him that I had No doubt, that you would furnish with pleasure a Statement, as I did not perceive that there was any Delicacy in your doing So—you will please to inclose to Me, as soon as convenient, such a Statement as will enable Mr. Somerville in his Electioneering campaign to be prepared to support any Statement he may make upon that Subject—This City is not included in the District composed of Baltimore County, in which, at present, it is thought, the Elector in favor Genl. Jackson is most likely to succeed—the contest in this state will be generally between Genl. Jackson & Mr Adams—Mr Crawford cannot get More than two Votes, & perhaps none—Mr. Clay, probably will not be run, except in one District, in this State, which elects two Electors—Mr Adams from present appearances will get no Votes south of Maryland and I think, the probability is no person will have a Constitutional Majority of the Electors in the House of Representatives the friends of Mr. Crawford, I think, would prefer Mr. Adams to Genel. Jackson and the Friends of the latter would also prefer Mr Adams to Mr Crawford—Therefore the probabilutely is Mr. Adams will be elected—unless some person Should be elected Vice-President, whom the friends of Mr. Crawford as also Genl. Jackson would prefer to Mr. Adams—in that case No Election might be Made with a view of the Vice-President succeeding to the Presidency—by whom was the appointment made, as Secretary of legation, previous to the adoption of the Constutuon of the U.S. I presume the Congress.—with Sentiments of / Respect I remain your / Most Obt
				
					Geo: Hebb
				
				
			